NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 11-3976
                                  ___________

                              BAJRAM ADEMAJ,
                                         Petitioner
                                    v.

              ATTORNEY GENERAL OF THE UNITED STATES,
                                                      Respondent
                 ____________________________________

                    On Petition for Review of an Order of the
                         Board of Immigration Appeals
                         (Agency No. A089-253-909)
                  Immigration Judge: Honorable Susan G. Roy
                   ____________________________________

               Submitted Pursuant to Third Circuit LAR 34.1(a)
                                July 11, 2012
              Before: FISHER, WEIS and BARRY, Circuit Judges
                         (Opinion filed: July 17, 2012)

                                  ___________

                                   OPINION
                                  ___________

PER CURIAM.

      Bajram Ademaj petitions for review of a final order of removal. For the

reasons discussed below, we will deny the petition for review.
                                         1
                                         I.

      Inasmuch as we are writing primarily for the parties who are familiar with

the facts, we will recite them only as necessary to our decision. Ademaj, a native

of the former Yugoslavia and citizen of Kosovo, entered the United States in July

2007, and filed applications for asylum, withholding of removal, and protection

under the United Nations Convention Against Torture. He was thereafter served

with a Notice to Appear charging him as removable under 8 U.S.C.

§ 1182(a)(6)(A)(i) as an alien present without being admitted or paroled. At a

hearing before an immigration judge (“IJ”), Ademaj admitted the factual

allegations underlying the charge and conceded removability.

      At a subsequent hearing regarding his requests for relief, Ademaj testified

that he left Kosovo because he and his family endured threats and suffered physical

and psychological mistreatment at the hands of Albanian extremists. Ademaj

claimed that, although he and his family were ethnic Albanians and Muslims, the

majority culture in Kosovo, they were viewed as traitors by Albanian extremists

because his parents had aided in the construction of a Serbian Orthodox Church

prior to the war that ultimately separated Kosovo from Serbia and Montenegro. In

addition to mistreatment inspired by his family’s activities, Ademaj claimed that he

                                         2
was personally targeted for mistreatment by members of extremist Albanian

organizations and political parties due to his support for the Democratic League of

Kosovo (“LDK”). As a result, he was repeatedly threatened with death and, on one

occasion, was beaten unconscious with an iron rod.

      The IJ found that Ademaj had testified credibly and determined that the

mistreatment he suffered constituted past persecution. Although that gave rise to a

presumption of a well-founded fear of persecution, the IJ concluded that there had

been a fundamental change in circumstances in Kosovo and that Ademaj had not

otherwise established a well-founded fear of future persecution. The IJ also held

that Ademaj’s past mistreatment was insufficiently egregious to justify

humanitarian asylum, denied all relief, and ordered his removal.

      The Board of Immigration Appeals (“BIA”) dismissed Ademaj’s appeal. It

held that “even if [Ademaj] established past persecution on account of a protected

ground, the [Government] has rebutted the presumption of a well-founded fear of

persecution by demonstrating that there has been a fundamental change in

circumstances such that [Ademaj] no longer has a well-founded fear of

persecution.” The BIA cited two changes in circumstance in support: (1) the LDK

controls the presidency of Kosovo and governs the country as part of a coalition

government; and (2) after Ademaj left Kosovo, it became an independent nation.

                                         3
In light of his return trips to Kosovo and the fact that his parents continue to live

openly there without suffering any significant harm, the BIA likewise affirmed the

IJ’s determination that Ademaj had not established a well-founded fear of future

persecution. The BIA also agreed that Ademaj was ineligible for a grant of

humanitarian asylum, and it affirmed the IJ’s denial of relief. Ademaj timely

petitioned this Court for review.

                                          II.

      We have jurisdiction pursuant to 8 U.S.C. ' 1252(a). Because the BIA

issued its own opinion, we review its decision rather than that of the IJ. See Li v.

Att=y Gen., 400 F.3d 157, 162 (3d Cir. 2005). However, we also look to the

decision of the IJ to the extent that the BIA deferred to or adopted the IJ=s

reasoning. See Chavarria v. Gonzalez, 446 F.3d 508, 515 (3d Cir. 2006). We

review factual determinations for substantial evidence, and will uphold such

determinations unless any reasonable adjudicator would be compelled to reach a

contrary conclusion. See Fiadjoe v. Att=y Gen., 411 F.3d 135, 153 (3d Cir. 2005).

The BIA=s discretionary decision to deny asylum on humanitarian grounds must be

upheld unless it is manifestly contrary to law and an abuse of discretion. See 8

U.S.C. ' 1252(b)(4)(D).

                                          III.

                                           4
       Ademaj challenges the BIA’s determinations that he was ineligible for

humanitarian asylum and that the presumption of a well-founded fear of future

persecution was rebutted by changed country conditions.1

                               A. Humanitarian Asylum

       “[I]n limited circumstances past persecution alone may warrant a grant of

asylum, even in the absence of a future threat of persecution.” Al-Fara v.

Gonzales, 404 F.3d 733, 740 (3d Cir. 2005) (citing Matter of Chen, 20 I. & N. Dec.

16 (BIA 1989)). This so-called “humanitarian asylum” is reserved for those

applicants who have suffered particularly atrocious persecution. See Sheriff v.

Att’y Gen., 587 F.3d 584, 594 (3d Cir. 2009) (noting that persecution entitling an

alien to humanitarian asylum “must have been extreme” and “atrocious”). It has

historically been granted to Holocaust survivors, victims of the Chinese “Cultural

Revolution,” and survivors of the Cambodian genocide, and has been extended in

other extremely serious cases. See id. at 594-95 (remanding to BIA for

consideration of humanitarian asylum claim where applicant=s home was burned to

1
  We agree with the Government that, although Ademaj referred to a claim of a denial of
due process when the IJ disallowed his testimony regarding his siblings, the claim was
not developed in Ademaj’s brief and is therefore waived. See Laborers' Int'l Union of N.
Am. v. Foster Wheeler Corp., 26 F.3d 375, 398 (3d Cir. 1994) (holding that an issue is
waived unless party raises it in opening brief, and reference in passing is not sufficient).
Ademaj has also waived any challenge to the BIA’s denial of his requests for withholding
of removal and protection under the Convention Against Torture by failing to raise those
issues in his brief. See id.
                                              5
the ground, and her family members were murdered, injured, and raped); see also

Brucaj v. Ashcroft, 381 F.3d 602, 609-11 (7th Cir. 2004) (remand where BIA

failed to consider claim of applicant who was gang-raped and beaten by soldiers in

front of her parents); Vongsakdy v. INS, 171 F.3d 1203, 1206-07 (9th Cir. 1999)

(granting humanitarian asylum to applicant who was placed in a labor camp,

permanently injured, denied adequate food, and subjected to Communist

“reeducation” program).

      Ademaj argues that the mistreatment he suffered was sufficiently egregious

to qualify him for humanitarian relief. While we agree with the BIA that his

mistreatment was deplorable, it falls short of the atrocities contemplated in the

cases mentioned above. The BIA’s denial of humanitarian asylum was therefore

not “manifestly contrary to the law and an abuse of discretion.” 8 U.S.C.

§ 1252(b)(4)(D).

                           B. Fear of Future Persecution

      An alien who establishes past persecution is presumed to have a well-

founded fear of future persecution on the basis of the original claim. See 8 C.F.R. §

208.13(b)(1); Berishaj v. Ashcroft, 378 F.3d 314, 326 (3d Cir. 2004). However, 8

C.F.R. § 208.13(b)(1)(i)(A) also provides that

             an immigration judge ... shall deny the asylum
             application of an alien found to be a refugee on the basis
                                          6
             of past persecution if [it] is found by a preponderance of
             the evidence [that] [t]here has been a fundamental change
             in circumstances such that the applicant no longer has a
             well-founded fear of persecution in the applicant's
             country of nationality . . . .

Generalized improvements in country conditions are insufficient to rebut evidence

establishing past persecution; rather “evidence of changed country conditions can

successfully rebut an alien’s fear of future persecution based on past persecution

only if that evidence addresses the specific basis for the alien’s fear of

persecution.” Berishaj, 378 F.3d at 327; see also Sheriff, 587 F.3d at 589-91.

      Ademaj contends that the BIA erred by failing to analyze changed country

conditions as they relate to the facts of his case and that the facts it relied upon

were unrelated to his past mistreatment. Specifically, the BIA based its

determination on two distinct facts: (1) the LDK now controls the presidency and

governs the country as part of a coalition government; and (2) Kosovo became an

independent country in 2008. Although, as Ademaj argues, the LDK controlled the

Kosovar government at the time of his past mistreatment, that earlier government

was still in the process of assuming responsibility over the country’s administration

at the time he fled. A.R. at 169 (U.S. State Department, 2008 Human Rights

Report: Kosovo at 1 (noting that the Kosovar government “gradually assumed

authority and responsibilities in most areas” during the year leading up to its

                                            7
declaration of independence)). Put another way, although the LDK controlled the

government at the time Ademaj was persecuted, that government did not control

the country. In the intervening years, Kosovo has become independent and the

government, still led by the LDK, exerts increased influence over the country

itself. Id. In light of this increased governmental control, we are not compelled to

disagree with the BIA’s determination that there has been a fundamental change in

circumstances such that Ademaj no longer has a well-founded fear of persecution.

      We likewise are not compelled to disagree that Ademaj did not otherwise

establish that he has a well-founded fear of future persecution. As we noted in

Toure v. Attorney General, “[g]enerally, evidence of similarly-situated family

members’ continued presence in the country where the persecution allegedly

occurred is more probative of whether the petitioner will suffer persecution if he

were returned to his home country than whether he suffered persecution in the

past.” 443 F.3d 310, 319 (3d Cir. 2006). In this case, Ademaj’s parents—whose

assistance to Serbian nationals he claims resulted in much of the mistreatment he

suffered—have remained in Kosovo and continue to operate a restaurant there.

Ademaj provided no evidence that they have suffered any significant harm as a

result. Accordingly, BIA’s determination that Ademaj failed to demonstrate a



                                          8
well-founded fear of persecution is supported by substantial evidence. 2

                                           IV.

      In sum, because the BIA did not abuse its discretion in denying humanitarian

asylum and because substantial evidence supports the BIA’s determination that

Ademaj did not establish a well-founded fear of future persecution, we will deny

the petition for review.




2
  Because the BIA’s determination that Ademaj did not otherwise establish that he has a
well-founded fear of future persecution is adequately supported by other evidence, any
alleged error in the BIA’s analysis of his return trips to Kosovo was harmless and we
need not address his challenge to that aspect of the BIA’s decision. Li Hua Yuan v. Att’y
Gen., 642 F.3d 420, 427 (3d Cir. 2011) (“[W]e will view an error as harmless and not
necessitating a remand to the BIA when it is highly probable that the error did not affect
the outcome of the case.”).
                                              9